Order reversed and motion denied, without costs, on condition that the individual defendant within five days file an undertaking in the sum of $5,000, to be approved by a justice of the Supreme Court, to pay any damages to which upon the trial plaintiff may establish that she is entitled by reason of the continuance of the defendant’s business. On failure of said defendant to furnish such undertaking the order is affirmed, with ten dollars costs and disbursements. No opinion. Settle order on notice. Present — Dowling, Laughlin, Smith, Merrell and Greenbaum, JJ.